Exhibit 11 KEARNY FINANCIAL CORP. AND SUBSIDIARIES STATEMENTS RE: COMPUTATION OF PER SHARE EARNINGS Year Ended June 30, 2010 Year Ended June 30, 2009 Year Ended June 30, 2008 (In Thousands, Except Per Share Data, Unaudited) Income available to common stockholders $ $ $ Weighted average shares outstanding Basic earnings per share $ $ $ Income for diluted earnings per share $ $ $ Total weighted average common shares and equivalents outstanding for diluted computation Diluted earnings per share $ $ $
